Exhibit 10.2

 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) dated as of March 6, 2013 amends the Employment
Agreement between MeetMe, Inc. (f/k/a Quepasa Corporation), a Delaware
corporation (the “Company”), and Geoff Cook (“Employee”) dated as of July 19,
2011 (the “Agreement”).  Capitalized terms not otherwise defined herein have the
meanings assigned to them in the Agreement.


 
1.
Employment.  The first sentence of Section 1 is hereby deleted and replaced in
its entirety with the following:  “The Company hereby employs Employee, and
Employee hereby accepts employment, as Chief Executive Officer of the Company
upon the terms of and subject to this Agreement.”



 
2.
Duties.  Section 3 of the Agreement is hereby deleted and replaced in its
entirety with the following:

 
3.           DUTIES.  During the Term, Employee will serve in such capacity and
with such duties as shall be assigned from time to time by the Board of
Directors of the Company.  Employee shall diligently perform his duties as Chief
Executive Officer and shall devote the substantial portion of his business time
and effort to his employment with the Company and his duties hereunder.  During
the Term, Employee shall not, directly or indirectly, alone or as a member of a
partnership, or as an officer, director, employee or agent of any other person,
firm or business organization engage in any other business activities or
pursuits requiring his personal service that materially conflict with his duties
hereunder or the diligent performance of such duties.


 
3.
Gross-Up Payment.  Subsection 8(c) of the Agreement is hereby deleted and
replaced in its entirety with the following:



c.           EFFECT OF SECTION 280G ON PAYMENTS.  In the event that it is
determined that any payment, distribution, or other action by the Company or any
of its affiliates to or for Employee’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”), would result in an “excess parachute payment” within
the meaning of Code Section 280G(b)(i), and the value determined in accordance
with Code Section 280G(d)(4) of the Payments, net of all taxes imposed on
Employee (the “Net After-Tax Amount”) that Employee would receive would be
increased if the Payments were reduced, then the Payments shall be reduced by an
amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest.  For purposes of determining the Net After-Tax Amount,
Employee shall be deemed to (i) pay federal income taxes at the highest marginal
rates of federal income taxation for the calendar year in which the Payment is
to be made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Subject to the
provisions of this Paragraph 8(c), all determinations required to be made under
this Paragraph 8(c), including the Net After-Tax Amount and the Reduction
Amount, and the assumptions to be utilized in arriving at such determinations,
shall be made by a nationally recognized accounting firm (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Employee within fifteen (15) business days of the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
the Company.  Anything in this Agreement to the contrary notwithstanding, the
Reduction Amount shall not exceed the amount of the Payments that the Accounting
Firm determines reasonably may be characterized as “parachute payments” under
Code Section 280G, with the Company reducing Payments by first reducing Payments
that are not payable in cash and then by reducing cash Payments, with such
reduction being done in a manner consistent with the requirements of Code
Section 409A.  Any determination by the Accounting Firm shall be binding upon
the Company and Employee.
 
 
 

--------------------------------------------------------------------------------

 


 
4.
Ratification of Agreement.  Except as expressly set forth in this Amendment, the
Agreement is hereby ratified in full and shall, as changed by this Amendment,
remain in full force and in effect in accordance with its terms.



 
5.
Execution and Delivery.  This Amendment may be executed and delivered originally
or electronically and in one or more counterparts, each of which shall be deemed
an original and all of which taken together shall constitute a single
instrument.



WITNESS WHEREOF, the parties have executed this Amendment as of the date first
above written.
 

 
COMPANY:
         
MEETME, INC.
               
/s/ John Abbott
   
By:    John Abbott
   
Title: Chief Executive Officer
               
EMPLOYEE:
               
/s/ Geoff Cook
   
Geoff Cook
 

 
 
 
2